The Attorney                        General             of Texas

    JIM MAlTOX                                              December      30.   1983
    Attorney General


    Suprem Coutt BulldInS        Honorable   Robert D. Miller                                  Opinion      No. JM-121
    P. 0. Box 12S4S              Howard County Attorney
    Auslln. TX. 78711.2548       Room 205, Courthouse                                          Rs:     Approval     of maps or plats
    51214752w)l                  Big Spring,   Texan   79720                                   by city    council     or city    planning
    1d.r 9101874.1337
    T*lecopler s12J47M2SS
                                                                                               cmssion          under    article     974a.
                                                                                               V.T.C.S.

    714J4ckMfl. Suite 700        Dear    Mr. Miller:
    qaaar. TX. 752024508
    214i742dS44
                                         You have requested             our opinion         on several       questions       concerning        a
                                 city’s       authority       to extend        tte     subdivision        ordinance        into     approved
    4824 Ah,,4   A”% SultO180     subdivision         plate     within      the      city’s      extraterritorial             jurisdiction
    El P44o.n.   7wo52793        ~[hereinafter         RTJ].     You have         asked     what    cltandards      a city        may or is
    01-
                                 required       to adopt in Its approval                process      of subdivision          plats      in ~the
n
                                  ETJ.      You have also        aeked whether           a city    may adopt a different                set of
      31 Texan.wte 700            standard8       for subdivisions          located       within     the ETJ AS opposed             to those
    HOUIfon.TX. 770029111         located       within      the    city      limits       and    whether       the     city      may adopt
    713/22358(#                   different       standarda      within      the RTJ itself            for aubdlvl6lons            dependirig
                                 upon the proximity              of a rubdlvialon              to the corporate            limits      of the
                                  city.       In your final         question        you ask whether           a city      may require          a
    MS Broaw~y. SIllto 312
    &ubbochTX. 704014479          subdivision         to be brought          up to city          standards        as A condition            for
    006i747.5222                  annexation       or furnishing         services       to the area.

                                          Many of     your    questions       up     be     lnawered         by article          6626~.
    uo9 N. Tenfh. Suit. 6
                                 ‘i7.T.C.S..    A. -ended     during    the most recent          legislative         session.       Actr,
    MCAllm, TX. 7ssol-l-se5
    512fM24M7                     .1983, 68th Leg.. :ch. 327. at 1717.              This statute,            formerly      applicable
                                   only to count1es.uader         190.000    population       , controls        the plat      approval
                                   proceaa    and the RTJ for ell         countlen     vith     an exception          not pertinent
    200 Mrln Plaza.SUN*400
                                   to your inquiry.        We note that     the former        version      of article        6626a WAS
    hn AnIonlo. TX. 7-2797
                                   placed    in the county      road end bridge           act    without        amendments.         Acta
    51212254101
                                   1983, 68th Leg.,      ch. 288, 12.402.        at         1459.      Rowever,       eince     chapter
                                   327 is a later      enactment     of the came legislative                session.       we believe
    An Equ4l Opponunltyl           that   it controls     over the subdivision          regulation         provisions.        sections
    Alfkm4llre Acflon Employer     2.401 and 2.402,      of the county      Road and Bridge           Act.

                                         Article          6626~   nov    provides      in   part   as    follows:

                                                   Sec.     1.    (A)     [applies      to all     counties1

                                                        (b)   The owner   of any tract     of land situated
                                                   without     the corporate  limit6    of any city    in the
                                                   State    of Texan.  who may hereafter     divide  the same
                                                   in two (2) or more parts      for the purpose    of laying



                                                                                p.   510
Honorable      Robert     D. Miller        - Page 2            (JM-121)




               out any subdivision                 of any tract           of land.        or an
               additton       without       the corporate           limits      of any tom
               or    city,       or    for      laying       out      suburban       lots      or
               building       lots.      and for the purpose                of laying        out
               streets,        AllS,‘S.        or     parks,       or     other     portions
               intended       for public         use,     or the use of purchasers
               or ounere          of lots         fronting       thereon        or adjacent
               thereto,       shall      cause      a plat       to be made thereof,
               which       shall      accurately            describe        all     of      said
               subdivision         or . . . giving            the dimensions          thereof
               of said      subdivision          or addition         and the dimensions
               Of Ally lots,            streets,         alleys,        parks,     or other
               portions        of    same.       intended        to be dedicated               to
               public      use or for the use of purchasers                       or owners
               of    lots      fronting         thereon        or adjacent          thereto,
               provided.       however,        that no plat          of any subdivision
               of any tract            of land         or any addition             shall       be
               recorded’unless            the same shall           accurately       describe
               all of said         subdivision          . . . .

        Section      3 of article        6626~ grants         to the commissioners            court    the
authority        to    adopt      requirements          for    the     streets      right-of-way         in
subdivisions         In addition       to the “shoulder-to-shoulder”                 width.      Section
3(e) grants        the commissioners           court     the authority         to adopt “reasonable
specificationsl’          for    “road      construction        within       the   SubdivIsion”        and
section       3(f)     gives      the    county       Authority        to- adopt       road    drainage
regulations.          The subdivider          may also      be required         to post a bond with
a county        in    an amount         not    to exceed         the    estimated       cost    of road
constructlon.          -Id.   53(g).

        The commissioners         Court may refuse        to approve        a subdivislon        plat
unless    it meets with the county’s            subdivision        road standards.          Id. 54.
Section      4A(a)   is    A new provision          and     specifically         authorit=         the
county      to sue    for     injunction     and damages           in    the    event     that     the
county’s       road    specification        are    ViOlAtAd.           It    also     declares        A
violation      of the regulations        adopted     by the commissioners             court    to be
A class     “B” misdemeanor.

        Article    6626a.a.       V.T.C.S.,       .is A new statute               adopted           this  year.
Acts 1983. 68th Leg.,             ch. 327.       52. at    1720.    It            provides           in part in
section      2 AS follows:

                                   under                     t       extraterritorial
               :~rifE:;on          as defin:d         b:“&rsticlr         970a]     no plat
               shall     be filed       with    the county         clerk     without     the
               authorization          of both       the    city      and the county.
               Inside       said     extraterritorial             jurisdiction,          the
               city    shall     have independent           authority        to regulate
               subdivisions         under     [article       970a)      and [974a]       and
               other      statutes       applicable          to     cities:       and    the
               county        shall      have       independent            authority        to



                                                          p.     511
Honorable      Robert      D. Miller        - Page         3     (JM-121)




               regulate       subdivisions        under      [article       6626a]      and
               other     statutes       applicable        to     counties.          Inside
               said    extraterritorial          jurisdiction          vhenever        such
               city      regulations         conflict         with      such        county
               regulations.        the more stringent           provisions        of such
               regulations        shall    govern;       and in unincorporated
               areas     outside      said    extraterritorial            jurisdiction
               city      shall       have     no      authority          to      regulate
               subdivisions        or to authorize          the filing         of plate,
               except     AS provided        by The Interlocal              Corporation
               Act [article        4413 (32~11.

This     uew    statute     -states       that    a city       has   authority       to      regulate
subdivisions        pursuant      to articles       970. and 9748 but that           the city       has
uo authority          to regulate         eubdlvleione       outside     of    the    city’s       ETJ.
Article      970..    V.T.C.S..       the Municipal      Annexation      Act,    eetabliehee        the
ETJ of the city          of Big Spring         at one mile.        Id. 13(A)(2).          Section      4
of    the     Municipal       Annexation        Act    permits     7    city     to    extend       Its
subdivision        ordinance      into   its ETJ:

                    The governing              body 9f any city               may extend            by
               ordinance           to       all       of      the       area       under          its
               extraterritorial               jurisdiction           the     application            of
               such      c*ty’s         ordinance           eetebllshing            rules         and
               regulations         governing          plate     and the subdivision                 of
               land;       provided,             that       any      violation           .of      any
               provision          of      any      such       ordinance          outside          the
               corporate         limits         of    the     city,       but     within        such
               city’s      extraterritorial                 jurisdiction.            shall        not
               constitute         A misdemeanor             under such ordinance                  nor
               shall     any fine         provided         for in such ordinance                    be
               applicable           to     a violation              within        ruch       SXtrA-
               territorial          jurisdiction.             However,        any city        vhf&
               extends          the        AppliCAtiOn              Of      Its        ordinance
               establishing           rules      and regulations            governing         plate
               And the subdivision                 of land to the area under                       its
               extraterritorial              jurisdiction           shall     have the right
               to Institute            an action          in the district               court        to
               enjoin       the      violation         .of any provision                  of     such
               ordinance         in such          extraterritorial              jurisdiction.
               and the district                 court      shall      have      the     power        to
               grant      any or all             types      of injunctive             relief         in
               such cases.

       Article      974a. V.T.C.S..         on the other          hand,     provides       for city       plat
approval       of    subdivisions         within       five       miles     of     the     city      limits.
Section      1 of article         974. requires         developers         of subdivisions             within
five    miles     of a city’s         corporate       limits       to prepare         a plat      for city
approval.         Section      4 of      the    statute         provides       that      the    city      must
approve       a subdivision          plat     within        five     miles      if     the    subdivision




                                                      p.       512
Honorable       Robert      D. Miller         - Page      4     (JM-121)




conforms  to the            city’s      general        growth       plan.       The    section        provides   in
full  AS fOllOws:

                      If such plan            or plat,       or replat            shall      conform
                to the general             plan of said           city      and its        streets.
                alleys,         parks,       playgrounds,             and public             utility
                facilltiee.           including        those which have been or may
                be laid          out.      and to the            general          plan      for      the
                extension         of such city            and of its          roads.       streets,
                and public           highways        within        said      city     and within
                five     miles      of the corporate             limits        thereof,        regard
                being      had for access            to and extension               of sewer and
                water       mains and the              instrumentalities                of public
                utilities.           and      if    same      shall        conform         to      such
                gAnArA1 mleS              And regulatione.               if any.         governing
                plats      and subdivieione               of land falling              within        its
                jurisdiction            as the governing                body of such               city
                may adopt          and promulgate              to promote            the health,
                safety.          morale          or      general         welfare           of        the
                community,           and     the     safe,      orderly          and healthful
                development          of Said cormaunity              (which       general        rules
                and regulations              for e&d purposes                 such cities            are
                hereby        authorized          to adopt         and promulgate                after
                public       hearing      held thereon).             then it shall            be the
                duty       of    said       City      Planning         Coannission           or      the
                governing         body of such city.                 AS the case             Mayo be,
                to endorse          approval        upon the plat,              plat     or replat
                submitted         to it.

        Section      4. to simply           paraphrase,          requires      the city       to approve       a
subdivision         plat    if     it    is     in harmony           with    the   city’s       subdivision
ordinance.          Article       6626 also            provides        for    municipal        approval      of
subdivlelon        plats     within        five     miles      of the corporate            limits      of any
municipAllty.            The five       mile      ,range for city           approval      of subdivision
plats     contained       in articles           6626 and 974a is not explicitly                     repealed
by the new statute.             article       6626~~.        However,      we believe        that   the five
mile    range is impliedly              repealed        and a city        may not exercise          any plAt
approval      authority        outside       of its       AXtrAterritOriAl          jurisdiction         which
for     some     cities      may be           lees.      than      five    miles.        Article        6626aa
explicitly       states     that      outside        of the ETJ a city            has no authority           to
regulate      subdivisions         or to approve            plats.

        We believe      that a city        is not authorized       to adopt a lesser          set of
standards       for    the    approval        of subdivisions      within     the    city’s      ETJ.
Article      970a provides          for     the extension       of the    city’s      subdivision
ordinance.        Regardless       of whether        a city   has extended       its  subdivision
ordinance      or not into       Its ETJ, article          974a requires     a city     to approve
any subdivision          plat    therein        If it   conforms    to the city’s          “general
plan”     for Streets,        parks,      utilities,       and the like,      and also       if   the
subdivision       plat    conforms      to the




                                                        p.    513
Honorable Robert D. Miller        - Page 5      (JM-121)




            general rules and regulations,   if any. governing
            plate and subdivisions  of land falling vithin its
            jurisdiction as the governing body of such city
            may adopt and promulgate.

Id.    Any rules    that a city    adopts  concerning   the approval      of
rubdivieion   plats must relate to the promotion of the “health.    safety.
morals or general welfare of the community, and the safe, orderly        and
healthful   development of said community.” -Id.    Obviously,   this is a
broad grant of authority.

      Our determination     that    a city may not adopt different  standards
for  subdivieion   plat approval        in them ETJ makes it unnecessary    to
answer your inquiry concerning the authority of A city to require          the
subdivision   to be brought      up to standards before annexation.

                                     SUMMARY

                A city may approve          or disapprove    subdivision
            plate      vithin       that     city’ a   extraterritorial
            jurisdiction      established    under article   970a if the
            plats conform to




                                                 JIM     MATTOX
                                                 Attorney General of Texas

TOMGREEN
First Aeeietant    Attorney    General

DAVID R. RICHARDS
Executive Assistant      Attorney    General

prepared    by David Brooks
ASSiStAnt    Attorney General

APPROVED:
OPINIONCOMMITTEE

Rick Gilpin.   Chairman
David Brooks
Colln Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                                               p. 514